COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


LISA WOOLFOLK
                                           MEMORANDUM OPINION *
v.   Record No. 2715-99-4                      PER CURIAM
                                              MAY 30, 2000
LOUDOUN COUNTY DEPARTMENT OF SOCIAL SERVICES


                FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                         Thomas D. Horne, Judge

           (Dean S. Worcester; Worcester, Mims & Atwill,
           P.C., on brief), for appellant.

           (John R. Roberts, County Attorney; John W.
           White, Assistant County Attorney; Office of
           the Loudoun County Attorney, on brief), for
           appellee.




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     Lisa Woolfolk appeals the decision of the circuit court

terminating her parental rights to her daughter, Jessica Renae

DeNeal.   Woolfolk contends that the trial court erred by finding

(1) that the Loudoun County Department of Social Services (the

Department) presented clear and convincing evidence, as required

by Code §§ 16.1-283(B) and 16.1-228, that Jessica had been

neglected; and (2) that, as required by Code § 16.1-283(B),

termination of parental rights was in the best interests of the

child.    Upon reviewing the record and briefs of the parties, we

conclude that this appeal is without merit.   Accordingly, we

summarily affirm the decision of the trial court.    See Rule

5A:27.

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount

consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Development, 13 Va. App.

123, 128, 409 S.E.2d 460, 463 (1991).   "Code § 16.1-283 embodies

'the statutory scheme for the . . . termination of residual

parental rights in this Commonwealth' [which] . . . 'provides

detailed procedures designed to protect the rights of the parents

and their child,' balancing their interests while seeking to

preserve the family."   Lecky v. Reed, 20 Va. App. 306, 311, 456

S.E.2d 538, 540 (1995) (citations omitted).   "'In matters of a

child's welfare, trial courts are vested with broad discretion in

making the decisions necessary to guard and to foster a child's
best interests.'"   Logan, 13 Va. App. at 128, 409 S.E.2d at 463

(citation omitted).   The trial judge's findings, "'when based on

evidence heard ore tenus, will not be disturbed on appeal unless

plainly wrong or without evidence to support it.'"   Id. (citation

omitted).

     The trial court found that the Department presented clear

and convincing evidence sufficient to prove the statutory

requirements of Code § 16.1-283(B)(1), (B)(2), and (C)(2).    Code

§ 16.1-283(B) provides that the trial court may terminate the

parental rights of a parent of a child "found by the court to be

neglected or abused and placed in foster care" if the court

finds by clear and convincing evidence that it is in the best

interests of the child and that:

            1. The neglect or abuse suffered by such
            child presented a serious and substantial
            threat to his life, health or development;
            and

            2. It is not reasonably likely that the
            conditions which resulted in such neglect or
            abuse can be substantially corrected or
            eliminated so as to allow the child's safe
            return to his parent . . . within a
            reasonable period of time. In making this
            determination, the court shall take into
            consideration the efforts made to
            rehabilitate the parent . . . by any public
            or private social, medical, mental health or
            other rehabilitative agencies prior to the
            child's initial placement in foster care.

Subsection (B)(2) provides that the Department proves a prima

facie case of abuse or neglect by showing that the parent has

habitually abused or is addicted to alcohol or narcotics "to the

                                - 3 -
extent that proper parental ability has been seriously impaired

and the parent, without good cause, has not responded to or

followed through with recommended and available treatment which

could have improved the capacity for adequate parental

functioning" or that the parent "without good cause, [has] not

responded to or followed through with appropriate, available and

reasonable rehabilitative efforts on the part of social,

medical, mental health or other rehabilitative agencies designed

to reduce, eliminate or prevent the neglect or abuse of the

child."    Code § 16.1-283(B)(2)(b) and (c).

     At the ore tenus hearing, the Department proved that in

1989 when Jessica was born, she tested positive for exposure to

cocaine.    Jessica was first placed in the Department's custody

in July 1992.   From that date on, Jessica's physical and legal

custody changed periodically between mother and the

step-grandmother, Inez Woolfolk, except for a brief period when

Jessica was in a foster home.   In June 1997, Inez Woolfolk

signed an entrustment agreement giving the Department custody of

Jessica because Woolfolk could not handle Jessica's behavior

problems.   In June 1997, the Department placed Jessica in a

foster home where she has remained.

     Beginning in 1989, the Department or other agencies

provided Woolfolk with at least eight different treatment

programs for her drug abuse.    She also received assistance with

housing, finances, transportation, employment, daycare, respite

                                - 4 -
care, and home-based parenting.   In 1995, Woolfolk was convicted

of grand larceny.   Woolfolk's probation was revoked several

times when she tested positive for cocaine.   She was

incarcerated at the time of the ore tenus hearing in this case.

     Woolfolk contends that the trial court lacked sufficient

evidence to prove that Jessica was abused or neglected as

required by Code § 16.1-283(B).   However, the record proves that

Woolfolk has been repeatedly incarcerated or incapacitated due

to drug use.   Throughout Jessica's life, Woolfolk often left

Jessica in the custody of Inez Woolfolk.   At other times,

Jessica was in the physical custody of the Department.   The fact

that others were available to care for Jessica when Woolfolk was

not available due to drug abuse and incarceration does not

warrant a finding that Woolfolk did not neglect Jessica.      The

trial court noted that "here we have almost a total abdication

of parental responsibility in favor of satisfying one's own

desire to use drugs."    The record supports the trial court's

finding that Woolfolk neglected Jessica.

     Woolfolk also contends that the Department failed to prove

by clear and convincing evidence that termination of her

parental rights was in Jessica's best interests.   We disagree.

Donna Willett, Jessica's therapist, testified that the child

suffered from post-traumatic stress syndrome when therapy began

a year and one-half earlier.   Jessica was quiet and depressed

and had nightmares and   difficulty in school.   Over time,

                                - 5 -
Willett saw marked improvement attributable to the stability and

consistency of Jessica's daily living situation.      Jessica had

increased success at school and became more articulate and

confident.    She stopped having nightmares and stopped

demonstrating other symptoms associated with post-traumatic

stress syndrome.    Although the evidence proved that Jessica

loved her mother and would need support in dealing with her

feelings of loss, the trial court found that the continued cycle

of uncertainty and instability which marked her life until then

was not in Jessica's best interest.      The Department provided

extensive services to Woolfolk to enable her to overcome her

drug addiction.    Despite the numerous programs, Woolfolk

repeatedly relapsed into drug use.       The record supports the

finding of the trial court that the Department presented clear

and convincing evidence sufficient to meet the requirements of

Code § 16.1-283(B)(1) and (B)(2) and to prove that termination

of parental rights is in the child's best interest.

     The trial court also found that the Department presented

clear and convincing evidence sufficient to meet the statutory

requirements of Code § 16.1-283(C)(2).      That section provides,

in pertinent part, that the trial court may terminate parental

rights if the court finds, by clear and convincing evidence,

that termination is in the child's best interests and that

             [t]he parent . . . , without good cause,
             [has] been unwilling or unable within a
             reasonable period of time not to exceed

                                 - 6 -
          twelve months from the date the child was
          placed in foster care to remedy
          substantially the conditions which led to or
          required continuation of the child's foster
          care placement, notwithstanding the
          reasonable and appropriate efforts of
          social, medical, mental health or other
          rehabilitative agencies to such end.

Code § 16.1-283(C)(2).   Woolfolk raised no challenge on appeal

to the sufficiency of the evidence supporting the trial court's

findings under this section.   Our review of the record supports

the trial court's finding and holding.




                               - 7 -
     Accordingly, we summarily affirm the circuit court's

judgment.

                                                        Affirmed.




                              - 8 -